FILED
                              NOT FOR PUBLICATION
                                                                            OCT 02 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


DAYSI LETICIA DOMINGUEZ DE                        No.   15-72644
LUCANO; DANIEL ANTONIO
LUCANO DOMINGUEZ,                                 Agency Nos. A200-571-823
                                                              A200-571-824
              Petitioners,

 v.                                               MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted September 13, 2018**
                                San Francisco, California

Before:      TASHIMA, RAWLINSON, and WATFORD, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
      Daysi Leticia Dominguez de Lucano,1 a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) decision

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence, see Zetino v. Holder, 622 F.3d 1007, 1012 (9th

Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the BIA’s denial of asylum and withholding of

removal because petitioner failed to show she was persecuted on account of a

protected ground. First, although petitioner was threatened with extortion and

violence by gangs, it was not on account of her membership in a particular social

group. Generalized violence cannot support an asylum claim on the basis of a

protected ground, see Zetino, 622 F.3d at 1016, and the BIA properly rejected the

possible social groups of “wealthy Salvadorans” or “returnees” from the United

States to El Salvador. See Reyes v. Lynch, 842 F.3d 1125, 1138-40 (9th Cir. 2016)

(rejecting “deportees from the United States to El Salvador” as a particular social

group); Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016) (rejecting



      1
             Petitioner’s son, Daniel Antonio Lucano Dominguez, is listed as a
derivative beneficiary on her asylum application.
                                          2
perceived wealth as a social group). Second, to the extent that petitioner alleges she

was persecuted by her husband on account of her status as a married woman unable

to leave her relationship, substantial evidence supported the BIA’s decision to

dismiss, as petitioner has been separated from her husband since 2008—at least

three years before she came to the United States seeking asylum.

        Substantial evidence also supports the BIA’s conclusion that petitioner failed

to demonstrate a clear probability she will be tortured by the government or with

the government’s acquiescence if returned to El Salvador. See Wakkary v. Holder,

558 F.3d 1049, 1067–68 (9th Cir. 2009).

        Accordingly, petitioner’s asylum, withholding of removal, and CAT claims

fail.

PETITION FOR REVIEW DENIED.




                                           3